NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 13-2110
                                    _____________

                                PATRICIA KARAFFA,
                                               Appellant
                                        v.

                       TOWNSHIP OF MONTGOMERY;
                 ANN SHADE, IN HER INDIVIDUAL CAPACITY;
              JO MARIE PEARSON, IN HER INDIVIDUAL CAPACITY


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (District Court No.: 12-cv-01184)
                      District Judge: Honorable Juan R. Sanchez


                       Submitted under Third Circuit LAR 34.1(a)
                                    March 3. 2014

                            (Opinion filed: March 19, 2014)

             Before: RENDELL, SMITH and HARDIMAN, Circuit Judges


                                     OPINION


RENDELL, Circuit Judge:

      Plaintiff-Appellant Patricia Karaffa sued her former employer and two former

supervisors for multiple violations of the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq. The District Court for the Eastern District of Pennsylvania granted
defendants’ motion for summary judgment on all counts. Karaffa appeals certain aspects

of that decision, and we will affirm.

                                        I. Background1

       Karaffa was formerly employed as a police dispatcher by Montgomery Township.

On February 1, 2011, she took approved FMLA leave for the birth of her daughter and

maternity care. Just prior to her return to work in April 2011, Karaffa was informed that

she was assigned to work only overnight dispatching shifts. When Karaffa informed the

Police Chief and Deputy Chief that she desired a different schedule, the Township altered

her assignment to evening shifts with two weekends of overnight shifts per month.

Karaffa returned to work soon thereafter pursuant to this schedule.

       On May 17, 2011, however, she was injured in a car accident and sought to take

leave for her recovery. Defendant Anne Shade, Director of Human Resources for the

Township, informed Karaffa that her FMLA leave had been fully exhausted in her

maternity care, but that her new leave would be covered instead under her short-term

disability policy.

       Karaffa returned to work on August 4, 2011, and was assigned by her supervisor,

Defendant Jo Marie Pearson, to tasks such as organizing documents and shredding paper,

rather than her previous dispatcher duties.2 Karaffa claimed that throughout this time she

faced a pattern of “ostracism and antagonism,” which included being moved away from

1
  The District Court had jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction
pursuant to 28 U.S.C. § 1291.
2
  The parties dispute whether such duties were imposed by defendants in response to the
physical limitations described by Karaffa’s doctor. For reasons set forth below, however,
this is not a dispute of material fact and did not preclude entry of summary judgment.
                                             2
the other dispatchers, having her mail bin lowered below other junior employees, and

allowing her dispatcher’s certification to expire. (App. Br. at 34.) After working for

approximately one week, on August 11, 2011 Karaffa was informed that she did not need

to report to work until she had undergone an independent medical evaluation as part of

her short-term disability coverage. Karaffa never returned to work after that date. (Supp.

App. 243a.) In early September 2011 Karaffa submitted a complaint to the Township

alleging harassment and retaliation for her taking FMLA leave. She formally resigned on

September 7, 2011, purportedly as a result of the “ostracism and harassment she had

experienced.” (App. A4.)

       Karaffa then filed suit in March 2012, alleging that defendants had unlawfully (1)

interfered with her FMLA rights, (2) retaliated against her for taking FMLA leave and (3)

constructively discharged her in violation of the FMLA. She later also raised a claim that

defendants had unlawfully retaliated against her for filing a complaint under the FMLA.

The District Court granted summary judgment to defendants on all counts. Karaffa now

appeals only the District Court’s rulings with regard to her retaliation claims. Our

standard of review is plenary, and we use the same standard as the District Court in a

motion for summary judgment, determining whether there are genuine issues of material

fact and whether judgment is warranted as a matter of law. Acumed LLC v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 211 (3d Cir. 2009).

                                         II. Discussion

       A. Retaliation for Taking FMLA Leave



                                             3
       To make out a prima facie case of FMLA retaliation under 29 U.S.C. § 2615(a)(2)

Karaffa is required to establish that: (1) she was protected under the FMLA, (2) she

suffered an adverse employment action, and (3) the adverse action was causally related to

the exercise of her FMLA rights. Erdman v. Nationwide Ins. Co., 582 F.3d 500, 508 (3d

Cir. 2009). Karaffa first claims that defendants retaliated against her for taking FMLA-

covered leave.

       The District Court correctly noted that Karaffa had not suffered an adverse

employment action when she returned from her FMLA-covered maternity leave in April

2011, given that her position and schedule were equivalent to those she enjoyed when she

first took leave. Next, the Court held that there was no causal link between any later

alleged adverse employment actions and that FMLA leave. Importantly, because Karaffa

fully exhausted her 12 weeks of FMLA leave for her maternity care, her recovery from

the subsequent car accident was not covered under the FMLA. Karaffa thus claimed that

the adverse employment actions suffered after her return from leave following the car

accident, such as assignments of filing and shredding, were in retaliation for her taking of

maternity leave approximately three and half months earlier. The District Court properly

concluded that such temporal proximity did not raise an inference of causation. See, e.g.,

Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003).

       Karaffa urges that the District Court failed to address other evidence of causation,

such as a pattern of “antagonism and ostracism” following her FMLA leave. (App. Br. at

34.) The examples of such “mistreatment” cited fail to support a claim of causation.

(Id.) For instance, it does not seem reasonable that Karaffa’s overnight work schedule

                                             4
following her FMLA leave, which was changed when she requested different shifts,

could constitute “antagonism and ostracism.” Many of the other harms cited, such as

relocation away from the other dispatchers and the lowering of her mail bin, occurred

only after Karaffa returned from the non-FMLA leave following the car accident, again

some three and a half months after the end of her FMLA-covered maternity leave.3 In

sum, the “mistreatment” cited by Karaffa fails to establish a causal relationship between

the exercise of her FMLA rights and alleged adverse employment actions. As such, the

District Court properly found that Karaffa failed to establish a prima facie case of

retaliation for taking FMLA leave.

       B. Retaliation for Complaint

       Karaffa also argues that she was retaliated against for making a complaint about

an FMLA violation, pursuant to 29 U.S.C. § 2615(b). To state a prima facie case for such

a claim, Karaffa must produce evidence to show that her complaint of an FMLA violation

caused adverse employment actions against her. See Buie v. Quad/Graphics, Inc., 366
F.3d 496, 503 (7th Cir. 2004).

       By its literal terms, 29 U.S.C. § 2615(b) makes unlawful retaliation against

employees for participating in, inter alia, a formal “inquiry” or “proceeding” under the

FMLA. As the District Court held, Karaffa’s first formal complaint concerning FMLA

violations was lodged in early September 2011, well after her last day working for the

3
  Karaffa also claims that defendants were aware she could physically perform the duties
of a dispatcher when she returned from non-FMLA leave in August 2011, and that they
offered no explanation for her new assignment. Even if correct, such arguments fail to
raise any inference that the alleged adverse employment actions were taken against her
because of FMLA leave taken three and half months earlier.
                                             5
Township. The District Court concluded that “obviously [Karaffa] cannot establish

Defendants retaliated against her for lodging her complaint when she made her complaint

after the alleged retaliatory acts.” (App. A14.) We agree.

       On appeal, Karaffa contends that she informally complained about violations of

her FMLA rights prior to her last day on the job. We have not decided whether an

informal complaint concerning an FMLA violation constitutes protected action under the

statute. See Third Circuit Model Jury Instructions (Civil) 10.1.4 commentary. While

acknowledging this, Karaffa oddly makes no argument as to whether informal complaints

in fact fall within the scope of the FMLA’s protection. In any event, we conclude that

this case does not present an occasion to decide the question. That is because none of

Karaffa’s cited “complaints” made prior to her leaving work actually challenged unlawful

action under the FMLA.

       For instance, Karaffa states that she complained to “her supervisor [about]

assigning her to shifts she expressly requested not to be assigned . . . .” (App. Br. at 52.)

This seems to refer to the email Karaffa sent prior to her return from FMLA-covered

maternity leave, in which she asked for “a concrete schedule so I can maintain a healthy

work and home balance.” (Supp. App. 469a.) Even assuming, arguendo, that informal

complaints of unlawful action constitute protected conduct under the FMLA, an email

requesting a scheduling change does not constitute such a complaint. Cf. Curay-Cramer

v. Ursuline Acad. of Wilmington, Delaware, Inc., 450 F.3d 130, 135 (3d Cir. 2006)

(noting, in Title VII context, “it must be possible to discern from the context of the

statement that the employee opposes an unlawful employment practice”); Barber v. CSX

                                              6
Distribution Servs., 68 F.3d 694, 702 (3d Cir. 1995) (“A general complaint of unfair

treatment does not translate into a charge of illegal age discrimination.”). Similarly, none

of the other “complaints” vaguely referenced by Karaffa indicate in any way that she

opposed certain employment actions as unlawful under the FMLA. Cf. Kasten v. Saint-

Gobain Performance Plastics Corp., 131 S. Ct. 1325, 1335 (2011) (holding, in the FLSA

context, that an oral “complaint must be sufficiently clear and detailed for a reasonable

employer to understand it, in light of both content and context, as an assertion of rights

protected by the statute and a call for their protection.”). Thus, the District Court

accurately found that Karaffa first complained of an FMLA violation only after she had

ceased working for the Township and any retaliation claim based on such a complaint

was meritless.

                                        II. Conclusion

       Karaffa failed to establish a prima facie case as to her claims of retaliation. We

therefore affirm the judgment of the District Court.




                                              7